Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim(s) 54 and 64
Grusd teaches generic or specific queries. Depending on the query, results will display a thumbnail picture of the object or objects found, the name of the video where the object was located, a text description about the object, links to other websites containing information about the object, links to various vendors that sell the object, user comments about the object, and other videos where similar items have appeared. A video object database may include a series of databases that stores a list of all objects tagged in videos. Each object is compared with a database of known objects in order to recognize and label objects. Objects not recognized can be manually tagged.
Fundament teaches retrieving and searching through one or more entries of user’s viewing history.
Curtis teaches receiving user input indicative of a desired search criteria. Searching a first desired or default database/source and failing to identify an object matching the search criteria, application may proceed by searching for object matching the search criteria from another database or another content source that is most likely to have an object matching the search criteria.
Ahuja teaches one or more user-profile stores for storing user profiles hosted by or accessible to a social-networking system. Search results may be personalized for the querying user. Search engine may limit its search to resources and content on the online social network. Social networking system may identify one or more primary entities based on information stored in association with one or more trending topics associated with the received text query. After determining that received text query is about one or more trending topics, social networking system may identify for each of the identified trending topics associated with the text query, one or more primary entities matching the stored text associated with the identified trending topic. It may then search for related entities to the primary entities identified based on both the received text query and the stored text associated with the trending topics.
McCoskey teaches if no matching or similar content is found locally, the routine routes the search to a communication server to process the search.
Evans teaches entering search terms on a mobile computing device, and searching for the search terms in a first transcript library stored in a memory of a mobile computing device to return a match. If no match is returned, the method includes searching for the search terms in a second transcript library stored in a location remote from the memory of the mobile computing device.
Grady teaches the subscriber may be notified of the failure of the media server database to satisfy the current information request and the subscriber given an option to search other data bases.
Tang teaches searching through content source information and determining that there does not exist a single media asset that satisfies the criteria, system may query other appropriate sources.

Claim(s) 54 and 64 comprise of a unique combination of elements, such as including, but not limited to:

receiving a query relating to an object from a user; 
determining that media assets consumed by the user are not likely to contain the object; and 
in response to determining that the media assets consumed by the user are not likely to contain the object: 
searching a social media network associated with the user for a trending topic that corresponds to the query; 
identifying an additional media asset associated with the trending topic, wherein the additional media asset is not one of the media assets consumed by the user; and 
generating a response to the query based on the additional media asset.

The unique combination of elements are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425